Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 5/5/2022 which amended claims 1 and 15. Claims 1-20 are currently pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2015/0179487, Chen hereinafter) in view of Yang et al. (US PGPub 2009/0081827, Yang hereinafter). 
Regarding claim 1, Chen discloses an inspection system comprising:
a selective deposition tool (Figs. 3-11, paras. [0039], [0042]-[0050], process chamber 400) configured to:
receive a sample (Figs. 3-4, paras. [0040], [0042], a substrate 412 is placed on a substrate support 422), and
selectively deposit material onto the sample (Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate); 
an inspection tool configured to perform an inspection process on the sample provided with the deposited material (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate); and
an enclosure configured to enclose the selective deposition tool and the inspection tool (Figs. 3-5, paras. [0042]-[0044], [0049], the in-situ metrology occurs in a region of the process chamber 400 separate from the showerhead 410 or gas distribution apparatus that performs the ALD or CVD processes to the selected regions of the substrate). Chen does not appear to explicitly describe selectively depositing material onto a sample such that, for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion.
Yang discloses a selective deposition tool configured to: receive a sample (Figs. 1-15, paras. [0079], [0116], [0119]-[0120], a substrate 20 is conveyed into a chamber for atomic layer deposition ALD using a delivery head 10), and
selectively deposit a material onto the sample such that for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion (Figs. 1-15, paras. [0044], [0077], [0079]-[0081], [0095]-[0096], [0099]-[0101], [0119], [0129]-[0130], the delivery head 10 performs selective area deposition and atomic layer deposition on substrate 20 such that material is deposited in selected areas of the substrate by applying a pattern of deposition inhibitor material to portions of the substrate. The material is then only deposited in regions without deposition inhibitor material (Figs. 12A-13D)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selectively depositing a material onto the sample such that for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion as taught by Yang as the selective deposition performed by the selective deposition tool in the inspection system as taught by Chen since including selectively depositing a material onto the sample such that for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion is commonly used to reduce processing steps, such as etch steps and cleaning steps, while enabling patterning of materials challenging to etch by providing selective deposition for patterning a layer (Yang, paras. [0037]-[0038], [0043]-[0047], [0129]).
Regarding claim 6, Chen as modified by Yang discloses wherein the selective deposition tool comprises an atomic layer deposition tool and/or a physical vapor deposition tool and/or a chemical vapor deposition tool (Chen, Figs. 3-7, 9-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], materials are deposited in different selected regions of the substrate using ALD or CVD).
Regarding claim 11, Chen as modified by Yang discloses wherein the selective deposition tool and the inspection tool are mounted to a common base frame (Chen, Figs. 3-5, paras. [0042]-[0044], [0049], the process chamber 400 includes the in-situ metrology in a region of the process chamber 400 separate from the showerhead 410 or gas distribution apparatus that performs the ALD or CVD processes).
Regarding claim 15, Chen discloses an inspection method comprising:
receiving a sample by an inspection system (Figs. 3-4, paras. [0040], [0042], a substrate 412 is placed on a substrate support 422) comprising: 
 a selective deposition tool to selectively deposit a material onto the sample (Figs. 3-11, paras. [0026], [0039], [0042]-[0053], [0061]-[0062], process chamber 400 uses deposition processes to deposit materials in different regions of the substrate),
an inspection tool to perform an inspection process on the sample (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the substrate), and
an enclosure enclosing the selective deposition and inspection tools (Figs. 3-5, paras. [0042]-[0044], [0049], the in-situ metrology occurs in a region of the process chamber 400 separate from the showerhead 410 or gas distribution apparatus that performs the ALD or CVD processes to the selected regions of the substrate);
selectively depositing a material onto the sample using the selective deposition tool (Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate); and
inspecting the sample onto which the material is deposited using the inspection tool (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate). However, Chen does not appear to explicitly describe wherein the selectively depositing the material onto the sample is such that, for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion. 
Yang discloses a selective deposition tool to selectively deposit a material onto the sample (Figs. 1-15, paras. [0079], [0116], [0119]-[0120], a substrate 20 is conveyed into a chamber for atomic layer deposition ALD using a delivery head 10),
selectively depositing a material onto the sample using the selective deposition tool such that, for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion (Figs. 1-15, paras. [0044], [0077], [0079]-[0081], [0095]-[0096], [0099]-[0101], [0119], [0129]-[0130], the delivery head 10 performs selective area deposition and atomic layer deposition on substrate 20 such that material is deposited in selected areas of the substrate by applying a pattern of deposition inhibitor material to portions of the substrate. The material is then only deposited in regions without deposition inhibitor material (Figs. 12A-13D)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selectively depositing the material onto the sample is such that, for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion as taught by Yang as the selective deposition performed by the selective deposition tool in the inspection method as taught by Chen since including selectively depositing a material onto the sample using the selective deposition tool such that, for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion is commonly used to reduce processing steps, such as etch steps and cleaning steps, while enabling the patterning of materials challenging to etch by providing selective deposition for patterning a layer (Yang, paras. [0037]-[0038] [0043]-[0047], [0129]).
Regarding claim 18, Chen as modified by Yang discloses wherein the selective deposition tool comprises an atomic layer deposition tool and/or a physical vapor deposition tool and/or a chemical vapor deposition tool (Chen, Figs. 3-7, 9-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], materials are deposited in different selected regions of the substrate using ALD or CVD).

Claims 1-6, 9-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US PGPub 2015/0007858, Matsuo hereinafter) in view of Chen et al. (US PGPub 2015/0179487, Chen hereinafter) and Yang. 
Regarding claim 1, Matsuo discloses an inspection system (Fig. 1, para. [0029], vacuum processing apparatus 1) comprising: 
a deposition tool (Fig. 1, paras. [0031]-[0032], [0058], vacuum processing modules 21 to 25 perform sputtering or CVD for film formation of Cu wiring on the wafer W) configured to: 
receive a sample (Fig. 1, paras. [0031]-[0032], [0058], the wafer W is transferred to a vacuum processing module in which CVD or sputtering is performed), and
deposit a material onto the sample (Fig. 1, paras. [0031]-[0032], [0058], the wafer is processed in processing modules 21 to 25 by sputtering or CVD for film formation of Cu wiring on the wafer W); 
an inspection tool configured to perform an inspection process on the sample provided with the deposited material (Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is used to inspect the wafer surface); and
an enclosure configured to enclose the deposition tool and the inspection tool (Fig. 1, paras. [0029], [0030]-[0035], [0045], vacuum processing apparatus 1 encloses both the wafer inspection unit 17 and the processing modules 21 to 25).
Matsuo does not appear to explicitly describe wherein the deposition tool is a selective deposition tool. 
	Chen discloses a selective deposition tool (Figs. 3-11, paras. [0039], [0042]-[0050], process chamber 400) configured to:
receive a sample (Figs. 3-4, paras. [0040], [0042], a substrate 412 is placed on a substrate support 422), and
selectively deposit material onto the sample (Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate); 
an inspection tool configured to perform an inspection process on the sample provided with the deposited material (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a selective deposition tool to selectively deposit material onto the sample as taught by Chen as the deposition tool in the inspection system as taught by Matsuo since including a selective deposition tool configured to selectively deposit material onto a sample is commonly used to form different multilayer film stacks on a single substrate for increased flexibility and improved throughput (Chen, paras. [0004]-[0005], [0007]).
Matsuo as modified by Chen does not appear to explicitly describe selectively depositing material onto a sample such that, for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion.
Yang discloses a selective deposition tool configured to: receive a sample (Figs. 1-15, paras. [0079], [0116], [0119]-[0120], a substrate 20 is conveyed into a chamber for atomic layer deposition ALD using a delivery head 10), and
selectively deposit a material onto the sample such that for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion (Figs. 1-15, paras. [0044], [0077], [0079]-[0081], [0095]-[0096], [0099]-[0101], [0119], [0129]-[0130], the delivery head 10 performs selective area deposition and atomic layer deposition on substrate 20 such that material is deposited in selected areas of the substrate by applying a pattern of deposition inhibitor material to portions of the substrate. The material is then only deposited in regions without deposition inhibitor material (Figs. 12A-13D)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selectively depositing a material onto the sample such that for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion as taught by Yang as the selective deposition performed by the selective deposition tool in the inspection system as taught by Matsuo as modified by Chen since including selectively depositing a material onto the sample such that for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion is commonly used to reduce processing steps, such as etch steps and cleaning steps, while enabling the patterning of materials challenging to etch by providing selective deposition for patterning a layer (Yang, paras. [0037]-[0038], [0043]-[0047], [0129]).
Regarding claim 2, Matsuo as modified by Chen in view of Yang discloses wherein the selective deposition tool is arranged inside a first chamber of the enclosure (Matsuo, Fig. 1, paras. [0031]-[0032], the vacuum processing modules 21 to 25 are chambers of vacuum processing apparatus 1), wherein the inspection tool is arranged inside a second chamber of the enclosure (Matsuo, Fig. 1, para. [0030], wafer inspection unit 17 is in one chamber of vacuum processing apparatus 1), and wherein the inspection system further comprises comprising a sample transfer system configured to transfer for transferring the sample from a location within the first chamber to a location within the second chamber (Matsuo, Fig. 1, para. [0030], atmospheric transfer chamber 13 and transfer unit 16 permit transfer of the wafers between processing modules 21 to 25 and wafer inspection unit 17). 
Regarding claim 3, Matsuo as modified by Chen in view of Yang discloses further comprising a load lock interfacing between the first chamber and the second chamber (Matsuo, Fig. 1, para. [0030], load-lock chambers 14 and 15 permit transfer of the wafers between processing modules 21 to 25 and wafer inspection unit 17).
Regarding claim 4, Matsuo as modified by Chen in view of Yang discloses wherein the enclosure comprises a port configured to input and output the sample (Matsuo, Fig. 1, paras. [0029]-[0030], a gate door GT opens to allow wafers to load and unload into the atmospheric transfer chamber 13 from loading/unloading ports 12) and a handling system configured to handle the sample inside the enclosure (Matsuo, Fig. 1, para. [0030], atmospheric transfer chamber 13 and transfer unit 16 permit transfer of the wafers between processing modules 21 to 25 and wafer inspection unit 17).
Regarding claim 5, Matsuo as modified by Chen in view of Yang discloses further comprising a load lock interfacing between the port and the first chamber and/or a load lock interfacing between the port and the second chamber (Matsuo, Fig. 1, para. [0030], load-lock chambers 14 and 15 permit transfer of the wafers between processing modules 21 to 25 and the loading/unloading ports 12).
Regarding claim 6, Matsuo as modified by Chen in view of Yang discloses wherein the selective deposition tool comprises an atomic layer deposition tool and/or a physical vapor deposition tool and/or a chemical vapor deposition tool (Chen, Figs. 3-7, 9-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], materials are deposited in different selected regions of the substrate using ALD or CVD).
Regarding claim 9, Matsuo as modified by Chen in view of Yang discloses wherein the inspection tool comprises an electron beam inspection tool (Matsuo, Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is an electron microscope). 
Regarding claim 10, Matsuo as modified by Chen in view of Yang discloses the inspection system configured to maintain a conditioned atmosphere inside the enclosure (Matsuo, Fig. 1, paras. [0030]-[0035], [0045], [0049]-[0050], [0058], vacuum processing unit 1 maintains the atmosphere in the various chambers to transfer and treat the wafer W).
Regarding claim 11, Matsuo as modified by Chen in view of Yang discloses wherein the selective deposition tool and the inspection tool are mounted to a common base frame (Matsuo, Fig. 1, paras. [0029]-[0035], [0058], vacuum processing modules 21 to 25 and inspection unit 17 are arranged on the same vacuum processing apparatus). 
Regarding claim 13, Matsuo as modified by Chen in view of Yang discloses further comprising a conditioning tool configured to condition the sample (Matsuo, Figs. 1, 3, paras. [0031], [0033], [0036]-[0043], [0048]-[0058], [0065]-[0066], a cleaning module 3 cleans the wafer W, and a vacuum processing module performs etching or ashing of the wafer).
Regarding claim 15, Matsuo discloses an inspection method comprising:
receiving a sample by an inspection system (Fig. 1, paras. [0029]-[0035], [0049]-[0050], [0058], the wafer is transferred into a vacuum processing apparatus including a wafer inspection unit 17 used to inspect the wafer surface), comprising:
a deposition tool to deposit a material onto the sample (Fig. 1, paras. [0031]-[0032], [0058], the wafer is processed in processing modules 21 to 25 by sputtering or CVD for film formation of Cu wiring on the wafer W),
an inspection tool to perform an inspection process on the sample (Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is used to inspect the wafer surface), and
an enclosure enclosing the deposition and inspection tools (Fig. 1, paras. [0029], [0030]-[0035], [0045], vacuum processing apparatus 1 encloses both the wafer inspection unit 17 and the processing modules 21 to 25);
depositing a material onto the sample using the deposition tool (Fig. 1, paras. [0031]-[0032], [0058], the wafer is processed in processing modules 21 to 25 by sputtering or CVD for film formation of Cu wiring on the wafer W); and
inspecting the sample onto which the material is deposited using the inspection tool (Fig. 1, paras. [0030], [0033]-[0035], [0049]-[0050], wafer inspection unit 17 is used to inspect the wafer surface). Matsuo does not appear to explicitly describe the deposition tool is a selective deposition tool to selectively deposit a material on the sample and selectively depositing a material onto the sample using the selective deposition tool. 
Chen discloses a selective deposition tool to selectively deposit a material onto the sample (Figs. 3-11, paras. [0026], [0039], [0042]-[0053], [0061]-[0062], process chamber 400 uses deposition processes to deposit materials in different regions of the substrate),
an inspection tool to perform an inspection process on the sample (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the substrate),
selectively depositing a material onto the sample using the selective deposition tool (Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate); and
inspecting the sample onto which the material is deposited using the inspection tool (Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a selective deposition tool to selectively deposit a material onto the sample and selectively depositing a material onto the sample using the selective deposition tool as taught by Chen as the deposition tool in the inspection system of the inspection method as taught by Matsuo since including a selective deposition tool to selectively deposit a material onto the sample and selectively depositing a material onto the sample using the selective deposition tool is commonly used to form different multilayer film stacks on a single substrate for increased flexibility and improved throughput (Chen, paras. [0004]-[0005], [0007]).
Matsuo as modified by Chen does not appear to explicitly describe wherein the selectively depositing the material onto the sample is such that, for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion. 
Yang discloses a selective deposition tool to selectively deposit a material onto the sample (Figs. 1-15, paras. [0079], [0116], [0119]-[0120], a substrate 20 is conveyed into a chamber for atomic layer deposition ALD using a delivery head 10),
selectively depositing a material onto the sample using the selective deposition tool such that, for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion (Figs. 1-15, paras. [0044], [0077], [0079]-[0081], [0095]-[0096], [0099]-[0101], [0119], [0129]-[0130], the delivery head 10 performs selective area deposition and atomic layer deposition on substrate 20 such that material is deposited in selected areas of the substrate by applying a pattern of deposition inhibitor material to portions of the substrate. The material is then only deposited in regions without deposition inhibitor material (Figs. 12A-13D)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selectively depositing the material onto the sample is such that, for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion as taught by Yang as the selective deposition performed by the selective deposition tool in the inspection method as taught by Matsuo as modified by Chen since including selectively depositing a material onto the sample using the selective deposition tool such that, for an area of the sample having first and second portions thereof exposed to the material being deposited, the first portion has material deposited onto that first portion and the second portion does not have material deposited onto that second portion is commonly used to reduce processing steps such as etch steps and cleaning steps while enabling the patterning of materials challenging to etch by providing selective deposition for patterning a layer (Yang, paras. [0037]-[0038] [0043]-[0047], [0129]).
Regarding claim 16, Matsuo as modified by Chen in view of Yang discloses wherein the selective deposition tool is arranged inside a first chamber of the enclosure (Matsuo, Fig. 1, paras. [0031]-[0032], the vacuum processing modules 21 to 25 are chambers of vacuum processing apparatus 1), wherein the inspection tool is arranged inside a second chamber of the enclosure (Matsuo, Fig. 1, para. [0030], wafer inspection unit 17 is in one chamber of vacuum processing apparatus 1), and further comprising transferring the sample from a location within the first chamber to a location within the second chamber using a sample transfer system of the inspection system (Matsuo, Fig. 1, para. [0030], atmospheric transfer chamber 13 and transfer unit 16 permit transfer of the wafers between processing modules 21 to 25 and wafer inspection unit 17).
Regarding claim 17, Matsuo as modified by Chen in view of Yang discloses wherein the inspection tool comprises an electron beam inspection tool (Matsuo, Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is an electron microscope).
Regarding claim 18, Matsuo as modified by Chen in view of Yang discloses wherein the selective deposition tool comprises an atomic layer deposition tool and/or a physical vapor deposition tool and/or a chemical vapor deposition tool (Chen, Figs. 3-7, 9-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], materials are deposited in different selected regions of the substrate using ALD or CVD).
Regarding claim 19, Matsuo as modified by Chen in view of Yang discloses further comprising conditioning the sample using a conditioning tool of the inspection system (Matsuo, Figs. 1, 3, paras. [0031], [0033], [0036]-[0043], [0048]-[0058], [0065]-[0066], a cleaning module 3 cleans the wafer W, and a vacuum processing module performs etching or ashing of the wafer).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as modified by Chen in view of Yang as applied to claim 6 above, and further in view of Thakur et al. (US PGPub 2007/0134821, Thakur hereinafter). 
Regarding claim 7, Matsuo as modified by Chen in view of Yang discloses wherein the selective deposition tool comprises an atomic layer deposition tool (Chen, Figs. 3-7, 9-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], materials are deposited in different selected regions of the substrate using ALD). However, Matsuo as modified by Chen in view of Yang does not appear to explicitly describe wherein the atomic layer deposition tool comprises a washing unit. 
Thakur discloses wherein the atomic layer deposition tool comprises a washing unit (Figs. 2-4, 15, paras. [0037], [0097]-[0099], [0102], [0107], [0109], a process module that performs an ALD deposition process also performs a UV clean process. The ALD deposition cluster tool 101 also includes a wet clean chamber 360 to clean an oxide layer and contaminants from the substrate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the atomic layer deposition tool comprises a washing unit as taught by Thakur in the inspection system as taught by Matsuo as modified by Chen in view of Yang since including wherein the atomic layer deposition tool comprises a washing unit is commonly used to reduce the effect of native oxide growth and contamination on the wafer by cleaning the wafer prior to deposition to provide that the material is deposited on a substrate surface of optimal cleanliness (Thakur, para. [0102]).
Regarding claim 8, Matsuo as modified by Chen in view of Yang and Thakur discloses wherein the atomic layer deposition tool, the washing tool and the inspection tool are arranged in-line (Matsuo, Fig. 1, paras. [0029], [0030]-[0035], [0045], vacuum processing apparatus 1 encloses both the wafer inspection unit 17 and the processing modules 21 to 25, Chen, Figs. 3-5, paras, [0033], [0039], [0042]-[0053], a metrology tool evaluates the deposited layer on the substrate and ALD deposits the material on a substrate, and as modified by Thakur, Fig. 15, paras. [0037], [0097]-[0099], [0102], [0107]-[0110], the cluster tool includes an in-line metrology device with the process module that performs an ALD deposition process also performs a UV clean process). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as modified by Chen in view of Yang as applied to claim 1 above, and further in view of Zhao et al. (US Patent No. 9,287,183, Zhao hereinafter).
Regarding claim 12, Matsuo as modified by Chen in view of Yang does not appear to explicitly describe wherein the inspection tool comprises: an e-beam source configured to generate an electron beam for probing a sample; and a detector configured to detect a response signal from the sample.
Zhao discloses wherein the inspection tool comprises: 
an e-beam source configured to generate an electron beam for probing a sample (Fig. 8, col. 9, lines 34-54, a CD-SEM includes a beam generator 806 to generate an electron beam 28 to inspect a wafer 804); and 
a detector configured to detect a response signal from the sample (Fig. 8, col. 9, lines 34-54, detector 808 generates detection signals based on collected electrons from the sample).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the inspection tool comprises: an e-beam source configured to generate an electron beam for probing a sample; and a detector configured to detect a response signal from the sample as taught by Zhao in the inspection tool as taught by Matsuo as modified by Chen in view of Yang since including wherein the inspection tool comprises: an e-beam source configured to generate an electron beam for probing a sample; and a detector configured to detect a response signal from the sample is commonly used to accurately measure the accuracy of deposition and the presence of contamination upon the wafer (Zhao, col. 9, lines 55-67). 

Claims 14 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo as modified by Chen in view of Yang as applied to claims 1 and 15 above, and further in view of Cox et al. (US PGPub 2007/0196011, Cox hereinafter). 
Regarding claim 14, although Matsuo as modified by Chen in view of Yang discloses a metrology tool (Matsuo, Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is used to inspect the wafer surface, and Chen, Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate) and the selective deposition tool is configured to selectively deposit the material onto the sample (Chen, Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate), Matsuo as modified by Chen in view of Yang does not appear to explicitly describe selectively depositing the material onto the sample, based on a material characteristic and/or a topography of the sample.
Cox discloses wherein a deposition tool is configured to deposit material onto a sample, based on a material characteristic and/or a topography of the sample (Figs. 2-4, paras. [0037]-[0039], [0053]-[0061], a metrology chamber measures the composition, thickness, stress, or strain of the deposited film on the substrate to feedback the results to control the deposition process). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a deposition tool is configured to deposit material onto a sample, based on a material characteristic and/or a topography of the sample as taught by Cox as the control of the selective deposition tool in the inspection system as taught by Matsuo as modified by Chen in view of Yang such that the selectively depositing the material onto the sample is based on a material characteristic and/or a topography of the sample since including wherein the selective deposition tool is configured to selectively deposit the material onto the sample, based on a material characteristic and/or a topography of the sample is commonly used to correct or enhance the process results from the deposition process (Cox, paras. [0009] and [0054]). 
Regarding claim 20, although Matsuo as modified by Chen in view of Yang discloses selectively depositing the material onto the sample (Chen, Figs. 3-11, paras. [0026], [0028], [0039], [0042]-[0053], [0061]-[0062], deposition processes are used to deposit materials in different selected regions of the substrate) and an inspection tool to perform inspection on the sample (Matsuo, Fig. 1, paras. [0030], [0033]-[0035], wafer inspection unit 17 is used to inspect the wafer surface, and Chen, Figs. 3-5, paras, [0033], [0044], [0049], a metrology tool evaluates the deposited layer on the substrate), Matsuo as modified by Chen in view of Yang does not appear to explicitly describe selectively depositing the material onto the sample, based on a material characteristic and/or a topography of the sample. 
Cox discloses depositing a material onto a sample, based on a material characteristic and/or a topography of the sample (Figs. 2-4, paras. [0037]-[0039], [0053]-[0061], a metrology chamber measures the composition, thickness, stress, or strain of the deposited film on the substrate to feedback the results to control the deposition process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included depositing a material onto a sample, based on a material characteristic and/or a topography of the sample as taught by Cox as the control of the selective deposition tool in the inspection system of the method as taught by Matsuo as modified by Chen in view of Yang such that selectively depositing the material onto the sample, based on a material characteristic and/or a topography of the sample since including selectively depositing the material onto the sample, based on a material characteristic and/or a topography of the sample is commonly used to correct or enhance the process results from the deposition process (Cox, paras. [0009] and [0054]).


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tapily et al. (US PGPub 2019/0295870) discloses a substrate processing tool comprising a selective deposition chamber and a substrate metrology chamber. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882